 



EXHIBIT 10.28
EXECUTION VERSION
JPMORGAN CHASE BANK, N.A.
J.P. MORGAN SECURITIES INC.
270 Park Avenue
New York, NY 10017
CONFIDENTIAL

January 8, 2008
Technitrol, Inc.
1210 Northbrook Drive, Suite 470
Trevose, Pennsylvania 19053
Attention of Drew Moyer
                    Chief Financial Officer
Project Hummingbird
$500,000,000 Five-Year Senior Credit Facilities
$500,000,000 Interim Senior Credit Facilities
Fee Letter
Ladies and Gentlemen:
          Reference is made to the Commitment Letter dated the date hereof (the
“Commitment Letter”) among you, JPMorgan Chase Bank, N.A. (“JPMCB”) and J.P.
Morgan Securities Inc. (“JPMorgan”). Terms used but not defined in this letter
agreement have the meanings assigned to them in the Commitment Letter (including
the exhibits thereto). This is the Fee Letter referred to in the Commitment
Letter.
          As consideration for JPMCB’s commitments and JPMorgan’s agreements
under the Commitment Letter with respect to the Facilities, you agree to pay, or
to cause to be paid, to JPMCB:
     (a) in the event the Interim Facilities shall become effective, an
underwriting and arrangement fee (the “Interim Facilities Fee”) equal to 1.00%
of the aggregate principal amount of the Interim Facilities, payable in full on
the date of, and subject to, the effectiveness thereof; and
     (b) in the event the Five-Year Facilities shall become effective, an
underwriting and arrangement fee equal to 0.75% of the aggregate principal
amount of the Five-Year Facilities, reduced (but not below zero) by any amount
previously paid on account of the Interim Facilities Fee, payable in full on the
date of, and subject to, the effectiveness thereof.
          You further agree to pay, or to cause to be paid, to JPMCB an annual
administration fee in respect of the Facilities in the amount of $50,000,
payable in full on the date of execution of definitive documentation in respect
of the first of the Facilities

 



--------------------------------------------------------------------------------



 



2
and annually in advance on each anniversary thereof prior to the maturity or
termination of the last of the Facilities and the payment in full of all amounts
owing thereunder.
          You agree that you shall be responsible for any participation fees
required to be paid to lenders under the Five-Year Facilities in order to ensure
a successful syndication of the Five-Year Facilities. Such participation fees
shall be determined by you and JPMorgan in light of the then prevailing market
conditions.
          You agree that, once paid, the fees or any part thereof payable
hereunder or under the Term Sheet shall not be refundable; provided, however,
that in the event (a) you shall have paid, or shall have caused to be paid, to
JPMCB the Interim Facilities Fee and (b) loans under the Interim Facilities are
permanently repaid (and, in the case of repayment of loans under the Revolving
Facility, the corresponding commitments under the Revolving Facility are
terminated) or, upon repayment of all loans under the Revolving Facility,
commitments under Revolving Facility are replaced, in each case, on any date
prior to the date that is 180 days after the Closing Date with the proceeds of
loans or with commitments, as applicable, under Five-Year Facilities for which
JPMorgan and JPMCB shall have acted in the capacities set forth in the
Commitment Letter, then a portion of the Interim Facilities Fee equal to the
product of (i) 0.25% and (ii) the aggregate principal amount of loans under the
Interim Facilities that are so permanently repaid on any such date, or the
amount of the commitments under the Revolving Facility that are so replaced on
any such date, shall be refunded by JPMCB on each such date of repayment or
replacement.
          All fees payable hereunder shall be paid in immediately available
funds, and shall be in addition to reimbursement of JPMCB’s and JPMorgan’s
out-of-pocket expenses.
          You also agree that if, in connection with the consummation of the
Acquisition, or any other transaction pursuant to which you or any of your
subsidiaries shall acquire all or a majority of the outstanding share capital of
the Company, or all or a majority of the assets of the Company and its
subsidiaries, taken as a whole, you obtain debt financing in lieu of the
Facilities (notwithstanding a willingness on the part of JPMCB to provide the
Facilities on the terms set forth in the Commitment Letter), then you shall pay
to JPMCB an amount equal to 0.75% of the aggregate principal amount of the
Five-Year Facilities contemplated by the Commitment Letter.
          You agree to engage one or more investment banks (collectively, the
“Investment Bank”) reasonably satisfactory to JPMCB to place, when and as
provided below (and, in any event, only if the Interim Facilities shall have
become effective), publicly or privately, equity or debt securities (which may
include senior and subordinated securities, discount securities and any
combination of any of the foregoing) issued by you or any of your subsidiaries
(the “Securities”) that will provide proceeds in an aggregate amount sufficient
to repay all of the principal and other amounts then outstanding or available
for borrowing under the Interim Facilities. You agree that if any Securities are
issued as provided below, the proceeds thereof will be used to repay borrowings
and reduce commitments under the Interim Facilities. You shall take actions

 



--------------------------------------------------------------------------------



 



3
reasonably necessary or desirable so that the Investment Bank can, as soon as
practicable after each notice of a Takeout Demand (as defined below) is given,
publicly or privately place, in one or more offerings or placements, the
Securities, including, if so requested by the Investment Bank, using your
commercially reasonable efforts to procure ratings of Securities from each of
S&P and Moody’s. Subject to the other provisions and limitations of this
paragraph, the Investment Bank, in its reasonable discretion after consultation
with you, shall determine whether, and in what amounts, the Securities shall be
issued by you and the amount of each series of Securities to be issued if the
Securities are to be issued in a series of offerings and/or placements and what
type of Securities or combination of Securities are to be issued. If the Interim
Facilities shall have become effective, you will, and will cause your applicable
subsidiaries to, upon notice by the Investment Bank (a “Takeout Demand”) given
at any time and from time to time (a) on or after the date that is 180 days
after the Closing Date and (b) prior to the date 364 days after the Closing Date
that, in its opinion, market conditions are such that the conditions specified
in clause (ii) of the following proviso can be satisfied, cause the issuance and
sale of the Securities upon such terms and conditions as are specified in the
Takeout Demand; provided that (i) the interest rate (which may be fixed or
floating) shall be determined by the Investment Bank in light of the then
prevailing market conditions for comparable securities, (ii) the stated maturity
of such Securities shall be not less than five and one-half years, (iii) such
Securities will be issued pursuant to one or more indentures that shall contain
such terms, conditions and covenants as are typical and customary for debt
securities offerings of such type, (iv) all other arrangements with respect to
such Securities shall be reasonably satisfactory in all respects to the
Investment Bank and you in light of the then prevailing market conditions and
(v) you shall not be required to issue any Securities that would not be
permitted to be issued under the terms of the definitive documentation for the
Facilities in the absence of an amendment that cannot be obtained. The
agreements set forth in this paragraph shall remain in full force and effect
after the funding of any portion of the Facilities.
          It is understood and agreed that this letter agreement shall not
constitute or give rise to any obligation to provide any financing; such an
obligation will arise only under the Commitment Letter if it is accepted in
accordance with its terms.
          You agree that you will not disclose this letter agreement or the
contents hereof other than as permitted by the Commitment Letter.
          This letter agreement may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by JPMCB, JPMorgan
and you. This letter agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute one agreement. Delivery of an executed counterpart of a
signature page of this letter agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this letter agreement. You agree that any and all rights of JPMCB or JPMorgan
hereunder may be exercised by or through their respective affiliates. This
letter agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 



--------------------------------------------------------------------------------



 



4
          Please confirm that the foregoing is our mutual understanding by
signing and returning to us one executed original of this letter agreement.

            Very truly yours,

JPMORGAN CHASE BANK, N.A.,
      by        /s/ Lee. P. Brennan         Name:   Lee P. Brennan       
Title:   Senior Vice President        J.P. MORGAN SECURITIES INC.,
      by        /s/ Robert Anastasio         Name:   Robert Anastasio       
Title:   Vice President     

Accepted and agreed to as of
the date first written above:
TECHNITROL, INC.,

         
by
       /s/ Drew A. Moyer
 
Name: Drew A. Moyer    
 
  Title: SVP & CFO    

 